DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending for examination in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Bollay et al. (Pub. No.: US 2011/0231652 A1), hereinafter “Bol” in view of Singleton et (Pub. No.: US 2016/0330177 A1), hereinafter “Sin”.

As to claim 1. Bol discloses, a method (Bol, Abstract) comprising: 
determining that a client device is connected to a first server via a virtual connection based on a collection of information, wherein the information identifies a plurality of virtual connections to a plurality of client devices directly connected to servers other than the first server (Bol, [0055], Network 108 is configured to couple network enabled devices, such as client devices 102-104, TMDs 106 and 110, server devices 112-114, authentication server device 115, and third party content provider 118, with other network enabled devices).
Bol however is silent on disclosing explicitly, generating a message comprising: 
an indication to forward the message, and an identification of a connection between a second server and the client device intended to receive the message, wherein the connection between the second server and the client device is a bidirectional connection; and 
sending the message from the first server to the second server.
Sin discloses a similar concept, generating a message comprising: 
an indication to forward the message, and an identification of a connection between a second server and the client device intended to receive the message, wherein the connection between the second server and the client device is a bidirectional connection (Sin, [0113] in response to the user logon, the message may include a flag in e.g. header of the message indicating that the message contains user identity and relayed to the external cloud); and 
sending the message from the first server to the second server (Sin, [0113], first workspace cloud connector 710a may generate a hash of the encryption key and send a message including both the user’s encrypted identity credentials and the hash of the encryption key to external cloud service provider 714 (e.g. a first path)). 
Therefore, before the filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of “Sin” into those of “Bol” in order to managing cloud servers and services using a multi-tenant multi-session catalog. A cloud service provider may receive requests from one or more tenants for predefined numbers of servers. The cloud service provider may initialize a plurality of servers, wherein the plurality of servers is less than a sum of the totality of server requests, and create a catalog of unassigned servers of the plurality of servers. Responsive to a logon request from a user of a tenant, the cloud service provider may assign a server from the catalog of unassigned servers to the tenant, remove the server from the catalog of unassigned servers, broker the user of the tenant to connect to the server, and limit access to the server to only users of the tenant.

As to claim 2. The combined system of Bol and Sin discloses the invention as in parent claim above, including, wherein the connection between the second server and the client device comprises a WebSocket connection, a HTTP persistent connection, or a Comet connection (Bol, [0023]).

As to claim 3. The combined system of Bol and Sin discloses the invention as in parent claim above, including, wherein the plurality of client devices comprise the client device and are part of a private network, wherein the first server is outside of the private network, and wherein the servers other than the first server comprise the second server and are outside of the private network (Bol, [0034).

As to claim 4. The method of claim 1, further comprising: determining that a second client device is directly connected to the first server via a bidirectional connection (Bol, [0141], after this BGP message propagates to routers 912, 914, and 916, these routers may route requests by client devices 902, 904, and 906 through network 908 to client-side TMD 910.); and 
sending a message from the first server to the second client device (Bol, [0141], Once received by the client-side TMD 910, communication between the client devices and the server devices may be optimized).

As to claim 5. The combined system of Bol and Sin discloses the invention as in parent claim above, including, 

    PNG
    media_image1.png
    543
    461
    media_image1.png
    Greyscale

establishing a mesh network among a cluster of servers for communication with the plurality of client devices, wherein the cluster of servers comprise the first server and the servers other than the first server, and wherein the servers other than the first server comprise the second server (Sin, fig.4, [0057]); 
establishing, for the servers other than the first server, direct bidirectional connections with the plurality of client devices (Sin, fig.4, [0057], client computers 411-414 may communicate with a cloud management server 410 to access the computing resources (e.g., host servers 403, storage resources 404, and network resources 405) of the cloud system.); 
establishing, for the first server, the plurality of virtual connections, wherein the plurality of virtual connections are based on the servers other than the first server (Bol, fig.4, [0058]); and 
communicating, between the cluster of servers and the plurality of client devices, messages (Bol, fig.4, [0057]-[0058]).

As to claim 6. The combined system of Bol and Sin discloses the invention as in parent claim above, including, a method (Bol, Abstract) comprising: 
establishing a network among a plurality of server devices for communication with client devices (Bol, [0055], Network 108 is configured to couple network enabled devices, such as client devices 102-104, TMDs 106 and 110, server devices 112-114, authentication server device 115, and third party content provider 118, with other network enabled devices); 
establishing, for a subset of server devices of the plurality of server devices, direct bidirectional connections with the client devices (Sin, fig.4, [0057]); 
establishing, for a server device other than the subset, virtual connections with the client devices, wherein the virtual connections are based on the subset of server devices (Sin, fig.4, [0058]); and 
communicating, between the plurality of server devices and the client devices, messages (Sing, fig.4, [0058]).

As to claim 7. The combined system of Bol and Sin discloses the invention as in parent claim above, including, determining that a client device of the client devices is connected to the server device other than the subset via a virtual connection based on a collection of information, wherein the information identifies the virtual connections with the client devices directly connected to the subset of server devices (Sin, fig.4, [0057], client computers 411-414 may communicate with a cloud management server 410 to access the computing resources (e.g., host servers 403, storage resources 404, and network resources 405) of the cloud system.); 
generating a message comprising: an indication to forward the message, and an identification of a connection between a second server device, of the subset of server devices, and the client device intended to receive the message, wherein the connection between the second server device and the client device is a direct bidirectional connection (Sin, fig.4, [0059]); and 
sending the message from the server device other than the subset to the second server device (Sin, fig.4, [0059]).

As to claim 8. The combined system of Bol and Sin discloses the invention as in parent claim above, including, wherein the direct bidirectional connections comprise WebSocket connections, HTTP persistent connections, or Comet connections (Bol, [0023]).

As to claim 9. The combined system of Bol and Sin discloses the invention as in parent claim above, including, wherein the client devices are part of a private network, and wherein the plurality of server devices are outside of the private network (Bol, [0034).

As to claim 10. The combined system of Bol and Sin discloses the invention as in parent claim above, including, wherein the establishing the network comprises establishing bidirectional connections among the plurality of server devices (Sin, fig.4, [0058]).

As to claim 11. The combined system of Bol and Sin discloses the invention as in parent claim above, including, wherein the establishing the direct bidirectional connections comprises establishing, for a particular server device of the subset, one or more direct bidirectional connections with one or more of the client devices, the method further comprising: establishing, for the particular server device, one or more virtual connections with one or more others of the client devices (Sin, fig.4, [0058]).

As to claim 12. The combined system of Bol and Sin discloses the invention as in parent claim above, including, further comprising: storing, by the server device other than the subset, a connection table indicating the virtual connections (Bol, [0022], [0153]).

As to claim 13. The combined system of Bol and Sin discloses the invention as in parent claim above, including, wherein a virtual connection of the virtual connections is based on an intermediate server device, of the subset, configured to forward messages between a client device and the server device other than the subset (Sin, fig.4, [0058]).

As to claim 14. The combined system of Bol and Sin discloses the invention as in parent claim above, including, wherein each of the messages comprises a header that includes forwarding flag data and destination connection data, and wherein the communicating the messages is based on the header of each of the messages (Bol, [0148], messages may be sent periodically by the authentication server at a predetermined time interval, and/or in response to a status request from the network device responsible for forwarding client traffic to a server,such as a TMD.).

As to claim 15. is rejected for same rationale as applied to claim 6 above.

As to claim 16. is rejected for same rationale as applied to claim 7 above. 

As to claim 17. is rejected for same rationale as applied to claim 8 above.

As to claim 18. is rejected for same rationale as applied to claim 9 above.

As to claim 19. The combined system of Bol and Sin discloses the invention as in parent claim above, including, establishing, for the first server device of the cluster, a virtual connection with the second client device, wherein the virtual connection with the second client device is based on the second server device of the cluster (Sin, fig.4, [0058]).

As to claim 20. The combined system of Bol and Sin discloses the invention as in parent claim above, including, storing, by the third server device of the cluster, a connection table indicating the virtual connections (Bol, [0153]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 14 of U.S. Patent No. 11178218 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because see the table below:
Instant application: 17/493,410		U.S. Patent No.: 11178218 B2
1. A method comprising: determining that a client device is connected to a first server via a virtual connection based on a collection of information, wherein the information identifies a plurality of virtual connections to a plurality of client devices directly connected to servers other than the first server; generating a message comprising: an indication to forward the message, and an identification of a connection between a second server and the client device intended to receive the message, wherein the connection between the second server and the client device is a bidirectional connection; and sending the message from the first server to the second server.
1. A method comprising: establishing, by a first server device, a mesh network among a cluster of server devices; establishing, by the first server device, a bidirectional connection with a first client device within a private network to form a virtual connection between the first client device and a second server device of the cluster of server devices, wherein the virtual connection allows bidirectional communication between the first client device and the second server device via the first server device, wherein a bidirectional connection between a second client device within the private network and the second server device is established, and wherein the bidirectional connection between the second client device and the second server device is independent of the first server device; receiving, from the first client device, a first message comprising a header that includes forwarding flag data and destination connection data; sending, by the first server device and based on the forwarding flag data and the destination connection data, the first message to the second server device; determining, based on a connection database table, that the second client device is connected to the first server device via a virtual connection based on the second server device; populating forwarding flag data of a second message with a forwarding flag; populating destination connection data of the second message with the bidirectional connection between the second client device and the second server device; and sending, by the first server device and to the second server device, the second message.
6. A method comprising: establishing a network among a plurality of server devices for communication with client devices; establishing, for a subset of server devices of the plurality of server devices, direct bidirectional connections with the client devices; establishing, for a server device other than the subset, virtual connections with the client devices, wherein the virtual connections are based on the subset of server devices; and communicating, between the plurality of server devices and the client devices, messages.
9. A first computing device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first computing device to: establish a mesh network among a cluster of computing devices; establish a bidirectional connection with a first client device within a private network to form a virtual connection between the first client device and a second computing device of the cluster of computing devices, wherein the virtual connection allows bidirectional communication between the first client device and the second computing device via the first computing device, wherein a bidirectional connection between a second client device within the private network and the second computing device is established, and wherein the bidirectional connection between the second client device and the second computing device is independent of the first computing device; receive, from the first client device, a first message comprising a header that includes forwarding flag data and destination connection data; send, based on the forwarding flag data and the destination connection data, the first message to the second computing device; determine, based on a connection database table, that the second client device is connected to the first computing device via a virtual connection based on the second computing device; populate forwarding flag data of a second message with a forwarding flag; populate destination connection data of the second message with the bidirectional connection between the second client device and the second computing device; and send, to the second computing device, the second message.
15. A method comprising: establishing a mesh network among a cluster of server devices; establishing, for a first server device of the cluster, a direct bidirectional connection with a first client device; establishing, for a second server device of the cluster, a direct bidirectional connection with a second client device; establishing, for a third server device of the cluster, virtual connections with the first client device and the second client device, wherein the virtual connections are based on the first server device or the second server device; and communicating, based on the virtual connections, messages.
14. One or more non-transitory computer readable media storing computer readable instructions that, when executed, cause a first computing device to: establish a mesh network among a cluster of computing devices; establish a bidirectional connection with a first client device within a private network to form a virtual connection between the first client device and a second computing device of the cluster of computing devices, wherein the virtual connection allows bidirectional communication between the first client device and the second computing device via the first computing device, wherein a bidirectional connection between a second client device within the private network and the second computing device is established, and wherein the bidirectional connection between the second client device and the second computing device is independent of the first computing device; receive, from the first client device, a first message comprising a header that includes forwarding flag data and destination connection data; send, based on the forwarding flag data and the destination connection data, the first message to the second computing device; determine, based on a connection database table, that the second client device is connected to the first computing device via a virtual connection based on the second computing device; populate forwarding flag data of a second message with a forwarding flag; populate destination connection data of the second message with the bidirectional connection between the second client device and the second computing device; and send, to the second computing device, the second message.


	Dependent claims 2-5, 7-14 and 16-20 carry the deficiencies from the base claims above.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the inventions are similar in scope and discloses e.g. bidirectional communications between client devices and server devices are described herein. Server devices in a cluster may bidirectionally communicate with client devices in a resource site via direct connections or virtual connections. One or more server devices may act as intermediate server devices for communications via virtual connections, and may distinguish different types of messages based on header contents of the messages.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Johnson et al. US 10756968 B2, discloses, a management process monitors a cloud, such as a hybrid cloud, for utilization policy compliance rather than burdening requesting users. A hybrid cloud system requests an action directly of a cloud interface process that processes the request using a management process or externally, such as directly through a cloud service.

Marsh et al. US 10594553 B2 discloses, a method for dynamically provisioning computer components using a message platform communicatively coupled to a message generator is provided.

Gummaraju et al. US 10193963 B2 discloses, A distributed computing application is described that provides a highly elastic and multi-tenant platform for Hadoop applications and other workloads running in a virtualized environment. Data and compute nodes are separated into different virtual machines (VM).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446